              Case 2:11-cr-00383-RSL Document 228 Filed 08/28/20 Page 1 of 1




 1                                                                   The Honorable Robert S. Lasnik
 2
 3
 4
 5
 6
 7                          UNITED STATES DISTRICT COURT FOR THE
                              WESTERN DISTRICT OF WASHINGTON
 8
                                        AT SEATTLE
 9
      UNITED STATES OF AMERICA,                          NO. CR11-383 RSL
10
                                 Plaintiff
11
                           v.
12
                                                         MOTION CONCERNING BRIEFING
      RONALD KETTELLS,
13                                                       SCHEDULE
                                Defendant.
14
15
16          The Court, having reviewed the Motion of the United States to extend the time to

17                                             pro se motion for a reduction in sentence hereby states

18 that IT IS HEREBY ORDERED that the Motion is GRANTED. The United States may
19 file its Response to Defendant Motion for Compassionate Release Pursuant to 18 U.S.C.
20 § 3582(c)(1)(A) on or before September 10, 2020, unless counsel has been appointed prior
21 to that date and the parties reach a different agreement regarding briefing.
22          DATED this 28th day of August, 2020.

23
24
25                                                           ROBERT S. LASNIK
                                                             United States District Court Judge
26 Presented by:
27 /s/ Helen J. Brunner
   HELEN J. BRUNNER
28 Assistant United States Attorney
     ORDER GRANTING U                                                          UNITED STATES ATTORNEY
                                                                              700 STEWART STREET, SUITE 5220
     EXTEND TIME TO FILE A RESPONSE /
                                                                                SEATTLE, WASHINGTON 98101
     United States v. Kettells, CR11-383 RSL - 1                                      (206) 553-7970
